The contract of sale provided that the plaintiff's title should be approved and insured by the Title Guarantee and Trust Company before the defendant should be obligated to accept the title and pay the purchase price. The record does not disclose an unequivocal approval of the title by the Title Guarantee and Trust Company. The defendant was not, therefore, bound to accept the title tendered.
We have examined the other questions urged by the appellant but deem it unnecessary to express any opinion in regard to them in view of our conclusion that there *Page 165 
was not such an approval of the title by the title company as to require the defendant to go on with the contract. We leave the question open whether approval, if given, would have been a sufficient answer to the objection that the title was unmarketable.
The judgment should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgment affirmed.